Citation Nr: 1449988	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-34 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a right ankle and right shoulder disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was afforded a hearing at the RO before a Decision Review Officer in July 2012.  Additionally, the Veteran testified before the undersigned Veterans Law Judge at a June 2013 Board hearing, and transcripts of these hearings are of record.

The issue of entitlement to service connection for a back condition, which was finally decided in a November 2002 rating decision, has been raised by the record in a June 2008 statement from the Veteran; however, it has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

FINDING OF FACT

Any right ankle and right shoulder disability was not caused by a participation in an essential activity or function of the training or services program authorized by VA Vocational Rehabilitation for the Veteran.


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for residuals of a right ankle and right shoulder injury have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided in timely May 2008 and August 2008 letters.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records, private treatment records, and VA treatment records.

Additionally, as noted, in March 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2013 hearing, the Veterans Law Judge noted the issue currently being decided (entitlement to benefits under 38 U.S.C.A. § 1151).  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claim and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony regarding why he felt his shoulder and ankle disabilities warranted compensation under 38 U.S.C.A. § 1151.  He described the alleged injuries incurred after leaving class that he contended was authorized as part of VA Vocational Rehabilitation training.  The undersigned made several inquiries as to the facts surrounding the alleged incident, including questions designed to determine if VA had all relevant records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board considered and complied with the VCAA provisions regarding the duties to notify and to assist.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so, and thus, consideration of the issue on the merits is appropriate at this time.  


II. Analysis

The Veteran contends that he has residuals of a right ankle and right shoulder injury due to slipping on stairs while leaving school he was attending as part of a VA vocational rehabilitation program.  See July 2013 Board hearing transcript.

Under the provisions of 38 U.S.C.A. § 1151, where any veteran shall have suffered an injury or an aggravation of an injury as a result of the pursuit of a course of vocational rehabilitation under Chapter 31 of Title 38, awarded under any of the laws administered by the Secretary, and not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability, disability compensation shall be awarded in the same manner as if such disability or aggravation were service-connected.  Precedent opinions of the VA General Counsel have noted that, although claims under section 1151 are not based upon actual service connection, there are similarities in their adjudication, including the requirement of medical evidence to establish a causal connection between the claimed injury and the disability in issue.  See VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 1997).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2014).

To establish that training and rehabilitation services or a CWT program proximately caused a veteran's additional disability, it must be shown that the veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA under either 38 U.S.C.A. § 3100 et seq. or 38 U.S.C.A. § 1718 resulted in the disability.  38 C.F.R. § 3.361(d)(3).  It need not be shown, however, that VA approved a specific activity or function as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.  Id.  

The Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right ankle and right shoulder injury is not warranted for the reasons explained below.  

An August 2012 VA memorandum reflects that the Veteran was found entitled to Chapter 31 services from September 1996 to September 1999 and from September 2000 to April 2007, to include a retroactive induction for the final three years of Computer Systems training.  

At his Board hearing, the Veteran alleged that his injury to the ankle and shoulder occurred in approximately late 2004 or early 2005.  The record, however, reflects conflicting accounts of ankle and shoulder injuries.  November 2003 private treatment records show that the Veteran suffered from a fractured distal fibula resulted from slipping on some black ice.  August 2001 VA treatment records show that the Veteran was in a July 2001 automobile accident, in which he sustained multiple injuries including to his right shoulder.  July 2006 VA treatment records show that the Veteran fell down steps at his residence and hit the superior aspect of his right shoulder.  A January 2009 form for report of accidental injury in support of claim for compensation or pension shows that the 2001 accident occurred when another person pulled out of a parking space and hit the Veteran.  That form also shows the phrase "while picking up school supplies" describing the accident, in a different color of ink than seen on the rest of the form.  Also, that phrase was apparently noted by another person as being "added info."

In any event, even assuming that the Veteran has additional right ankle and shoulder disability incurred as a result of a fall that happened after leaving training/education that was part of benefits authorized by VA Vocational Rehabilitation, his claim for compensation under section 1151 must fail because such injury was not caused by participation in an essential activity or function of the training or services.

The Veteran has not indicated that any injury occurred while attending a class authorized as part of VA Vocational Rehabilitation.  Rather, the Veteran reported, among other scenarios, that he slipped on stairs outside school while leaving vocational rehabilitation during a snowstorm.  The Board finds that walking out of a building after a class ended is not an "essential activity or function" of training, and it was not a "necessary component" of the training he was receiving.  

In Jackson v. Nicholson, 433 F. 3d 822 (Fed. Cir. 2005), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that a "causal connection" must exist between the VA program and the claimed injury.  No such causal connection exists here.  Even assuming that the injuries occurred in exactly the manner the Veteran alleges, the VA training program did not cause any injuries; a chance fall did.  Furthermore, the United States Court of Appeals for Veterans Claims (Court), in Sweitzer v. Brown, 5 Vet. App. 503 (1993), held that aggravation of a veteran's back condition after being struck by a motorized wheelchair while waiting for examination at a VA Medical Center was merely "coincidental" to treatment.  The Court in Sweitzer held that 38 U.S.C.A. § 1151 contemplated recovery only for a disability resulting from the examination itself, and not for disability sustained while merely waiting in the building for an examination.  Sweitzer at 505.

The Board finds that the facts presented in this case are similar to those in Sweitzer.  The Veteran's mere presence on a campus is "coincidental" to his vocational rehabilitation training.  Any disability resulting from the Veteran exiting the building after attending a class pursuant his vocational rehabilitation plan cannot be deemed to be an "essential activity or function" of this training, nor is it a "necessary component" of the training he was receiving.  See 38 C.F.R. § 3.361.  There is nothing in the law, regulations, or court decisions which make VA an insurer with respect to injuries sustained via activities which are only tangentially connected with VA programs, such as getting to and from such programs.  A "causal connection" must exist.  In this case, such a causal connection does not exist.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of a right ankle and right shoulder injury.  Thus, the benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a right ankle and right shoulder injury is denied.


REMAND

The Veteran contends that his PTSD is due to various in-service stressors.  However, only one such stressor, involving alligators, has been verified in the record.  See October 2009 letter from Manager, Natural Resources at Barksdale Air Force Base.  

The Veteran was afforded a VA examination in September 2012 during which the VA examiner diagnosed the Veteran with PTSD and depressive disorder, not otherwise specified.  However, the examiner did not opine on whether the reported exposure to alligators was a stressor that could have resulted in the Veteran's PTSD.  The examiner simply mentioned that the Veteran "reported some danger of alligators" in service.

More troubling is the September 2012 addendum provided by the VA examiner in which he stated that the Veteran is not currently in the vicinity of alligators and that there are no chances of seeing alligators that can activate symptoms of PTSD.  This statement suggests that the examiner improperly imposed a requirement that the Veteran must have current circumstances that "activate symptoms of PTSD."  This is not a requirement to establish entitlement to service connection for PTSD and the Board fails to see how the Veteran's current proximity to alligators is relevant to the inquiry of whether the Veteran has a current diagnosis of PTSD based on an in-service stressor.  Indeed, the Veteran's representative argues in an October 2012 statement that the Veteran's contention regarding his PTSD is not that a fear of alligators per se caused in his current psychiatric disability, but that his in-service exposure to alligators and the threat of potential alligator attacks while performing his military duties provide a stressor that resulted in the Veteran's current PTSD.

Therefore, the Board finds that the September 2012 VA examination and addendum opinion are not adequate for adjudication purposes and that a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Finally, at the RO hearing, the Veteran indicated that had been seeking VA treatment for PTSD for eight years.  Also, the Veteran submitted a copy of a VA mental health treatment note dated July 2011.  As it does not appear that all relevant mental health treatment records are currently associated with the Veteran's paper or electronic claims file, relevant ongoing VA treatment records should be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records, to include mental health treatment records.

2.  After associating the records requested above with the claims file, schedule the Veteran for a VA examination to determine whether the Veteran has a psychiatric disability, to include PTSD, related to his military service.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  It is preferable, if it is possible, to schedule the Veteran for an examination by an examiner other than the one who provided the September 2012 examination and addendum opinion.  All indicated tests should be conducted to provide the opinions requested below.

Following review of the claims file and examination of the Veteran, the examiner should indicate all acquired psychiatric disabilities for which the Veteran meets the diagnostic criteria for diagnosis.  For each disability diagnosed other than PTSD, if any, the examiner should indication whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current psychiatric disability is related to the Veteran's active duty military service.  If PTSD is diagnosed, the examiner should indicate the stressor upon which a current diagnosis of PTSD is based, specifically to include whether such diagnosis is based on reported in-service exposure to alligators and potential alligator attacks while performing his duties.  A rationale for the conclusion must be provided.

3.  After the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


